Justice PLEICONES.
I concur in part and dissent in part. I agree that we should explicitly adopt the Monroe19 test here, but reach the opposite result when I apply that test to these facts. Further, I find no evidence that either Bayshore entity purchased workers’ compensation liability insurance within the meaning of our statutes and conclude that neither can invoke tort immunity.
In my opinion, there is no evidence in the record that either Bayshore SC or Bayshore Corp “insure[d] and ke[pt] insured his liability” as required by S.C.Code Ann. § 42-5-20 (Supp. 2012) and therefore both are subject to a suit in tort.
S.C.Code Ann. § 42-5-40 (Supp.2012). An affidavit from an underwriter to the effect “[tjhat the insurance policy [covering both Bayshore entities] as written would have provided Work*383ers’ Compensation coverage” for petitioners is insufficient to support a finding that the policy to which he refers contains the provisions required by S.C.Code Ann. § 42-5-70 (1984) or that imposed by § 42-5-80(A) (Supp.2012). In fact, the only inference to be drawn from this record in light of Mr. Colonna’s testimony is that both Bayshore entities viewed themselves as self-insured, and that the underwriter was referring to a liability umbrella policy. There is neither evidence nor any representation that the Bayshore entities met the South Carolina statutory requirements for self-insurers. See S.C.Code Ann. § 42-5-20; § 42-5-50 (1984); § 42-5-10 (Supp.2012). I am unwilling to hold that an employer’s mere representation that it is self-insured is sufficient to satisfy the statutes, nor am I willing to agree that an umbrella policy is sufficient to meet the insuring requirements. I disagree with the majority’s conclusion that there is evidence the Bayshore entities directly purchased workers’ compensation liability coverage.
Based upon my view of the evidence, I conclude neither Bayshore SC nor Bayshore Corp. complied with the insuring requirement of § 42-5-20, and therefore may be liable in tort to petitioners pursuant to § 42-5-40. Harrell v. Pineland Plantation, Ltd., 337 S.C. 313, 523 S.E.2d 766 (1999).
I agree we should explicitly adopt the eight-factor Monroe test for determining the relationship between parent and subsidiary in the workers’ compensation area. In light of this decision, we should remand the case in order to allow the parties to present any additional relevant evidence, and to allow the Commission to make a factual determination. If, however, we are to apply this new test in this appeal, then viewing these factors in light of the facts as recited by the majority, I would conclude that Bayshore SC and Bayshore Corp. are separate economic entities. The businesses maintained separate corporate identities, had separate Boards of Directors albeit with many common members, were located in two different locations, hired and paid at least some of their own employees, maintained separate books, bank accounts, and payroll records, and filed separate tax returns. I therefore disagree with the majority’s conclusion that Bayshore Corp. shares Bayshore SC’s status as petitioner’s statutory employer. As explained above, I also disagree with the majority’s finding that the Bayshore entities met the insuring *384requirement found in § 42-5-20. I therefore would find both Bayshore SC and Bayshore Corp. may be hable in tort to petitioners under § 42-5-40. Finally, I agree with the majority that we should explicitly adopt the Monroe test, and I also agree that § 42-l-415(B) is inapplicable here.
Because I find that both Bayshore SC and Bayshore Corp. failed to meet their statutory workers’ compensation insuring obligations, I would reverse the decision of the Court of Appeals which upheld the circuit court finding that both Bayshore SC and Bayshore Corp. are immune from tort liability

. Monroe v. Monsanto Co., 531 F.Supp. 426 (D.S.C.1982).